Filed Pursuant to Rule 424(b)(5) Registration No. 333-168461 PROSPECTUS SUPPLEMENT (To Prospectus Dated August 2, 2010) US$680, Oilsands Quest Inc. (the “Company”) is hereby offering and qualifying for distribution (the “Offering”) 1,360,900 shares of common stock of the Company (the “Common Shares”) to be issued as “flow-through shares” pursuant to Income Tax Act (Canada) (the “Tax Act”) at a price of Cdn$0.51435 (US$0.50) per share (the “Flow-Through Shares”).See “Summary”. Our Common Shares are registered under Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and are listed on the NYSE AMEX under the symbol “BQI”. The last reported sales price per share of our Common Shares as reported by the NYSE AMEX on October 29, 2010 was $0.44.The Company will seek the approval of the NYSE AMEX to list the Flow-Through Shares.There can be no assurance that the NYSE AMEX will accept the Flow-Through Shares for listing. Investing in the Flow-Through Shares involves risks.See “Risk Factors” beginning on page S-6 of this prospectus supplement and page3 of the accompanying prospectus and the documents incorporated by reference herein and therein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Company has retained TD Securities (USA) LLC (“TD Securities”) to act as agent in connection with this Offering on a best efforts basis. We have agreed to pay the agent the agent’s fee set forth in the table below. Per Share Total Public offering price for Flow-Through Shares Cdn$0.51435 Cdn$699,979 Agent’s fee for Flow-Through Shares Cdn$0.0309 Cdn$41,999 Proceeds, before expenses, to the Company from Flow-Through Shares Cdn$0.4835 Cdn$657,980 It is currently anticipated that the closing date of the Offering will be on or about November 4, 2010 or such later date as the Company and TD Securities may agree (the “Offering Closing Date”). TD Securities conditionally offers the Flow-Through Shares, subject to prior sale, if, as and when issued and delivered by the Company to, and accepted by, TD Securities in accordance with the conditions contained in the Agency Agreement referred to under “Plan of Distribution”, and subject to the approval of certain legal matters relating to Canadian law and United States law.Subscriptions will be received subject to rejection or allotment in whole or in part and TD Securities reserves the right to close the subscription books at any time without notice. Certain of the directors of the Company and certain of the experts named in this prospectus supplement and the accompanying prospectus reside outside of Canada.Substantially all of the assets of these persons may be located outside of Canada.The Company has appointed Macleod Dixon LLP, Suite 3700, 400-Third Avenue SW, Calgary, Alberta, T2P 4H2 as its agent for service of process in Canada, but it may not be possible for investors to effect service of process within Canada upon the directors and experts referred to above.It may also not be possible to enforce against the Company, its directors and officers and certain of the experts named in this prospectus supplement and judgments obtained in Canadian courts predicated upon the civil liability provisions of applicable securities laws in Canada. Prospective investors should be aware that the acquisition of theFlow-Through Sharesdescribed herein may have tax consequences both in the United States and in Canada.Such consequences for investors who are resident in, or citizens of, Canada or the United States may not be described fully in this prospectus supplement or the accompanying prospectus. TD SECURITIES The date of this prospectus supplement is November 1, 2010. S-ii You should rely only on the information contained in this prospectus supplement, the accompanying prospectus, any related free writing prospectus issued by us and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus.We have not, and TD Securities has not, authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus supplement, the accompanying prospectus and any related free writing prospectus do not constitute an offer to sell, or a solicitation of an offer to purchase, the securities offered by this prospectus supplement, the accompanying prospectus and any related free writing prospectus in any jurisdiction to or from any person to whom or from whom it is unlawful to make such offer or solicitation of an offer in such jurisdiction. You should not assume that the information contained in this prospectus supplement, the accompanying prospectus and any related free writing prospectus or any document incorporated by reference is accurate as of any date other than the date on the front cover of the applicable document. Neither the delivery of this prospectus supplement, the accompanying prospectus and any related free writing prospectus nor any distribution of securities pursuant to this prospectus supplement and the accompanying prospectus shall, under any circumstances, create any implication that there has been no change in the information set forth or incorporated by reference into this prospectus supplement, the accompanying prospectus and any related free writing prospectus or in our affairs since the date of this prospectus supplement. Our business, financial condition, results of operations and prospects may have changed since that date. TABLE OF CONTENTS Prospectus Supplement PRESENTATION OF INFORMATION S-1 DOCUMENTS INCORPORATED BY REFERENCE S-1 WHERE YOU CAN FIND MORE INFORMATION S-2 NOTE OF CAUTION REGARDING FORWARD-LOOKING STATEMENTS S-2 SUMMARY S-4 OILSANDS QUEST INC. S-4 THE OFFERING S-5 RISK FACTORS S-6 USE OF PROCEEDS S-18 CAPITALIZATION S-19 MANAGEMENT AND DIRECTORS S-20 PLAN OF DISTRIBUTION S-23 CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS S-25 DESCRIPTION OF SECURITIES OFFERED HEREBY S-28 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT S-29 LEGAL MATTERS S-31 Prospectus ABOUT THIS PROSPECTUS 1 OILSANDS QUEST INC. 1 DOCUMENTS INCORPORATED BY REFERENCE 2 WHERE YOU CAN FIND MORE INFORMATION 2 NOTE OF CAUTION REGARDING FORWARD-LOOKING STATEMENTS 3 RISK FACTORS 3 USE OF PROCEEDS 4 SELLING SHAREHOLDERS 4 PLAN OF DISTRIBUTION 6 DESCRIPTION OF CAPITAL STOCK 11 DESCRIPTION OF WARRANTS AND UNITS 12 DESCRIPTION OF SUBSCRIPTION RECEIPTS 12 LEGAL MATTERS 13 EXPERTS 13 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 13 S-iii PRESENTATION OF INFORMATION This prospectus supplement is a supplement to the accompanying prospectus that is also a part of this document.This prospectus supplement and the accompanying prospectus are part of a registration statement that the Company filed with the Securities and Exchange Commission, or the SEC, using a “shelf” registration process.Under the shelf registration statement, the Company may offer and sell its securities described in the accompanying prospectus in one or more offerings.In this prospectus supplement, you are provided with specific information about the terms of the Offering.Both this prospectus supplement and the accompanying prospectus include important information about the Company, its Common Shares, and other information you should know before investing in the Flow-Through Shares.This prospectus supplement may also add, update and change information contained in the accompanying prospectus.To the extent that any statement made in this prospectus supplement is inconsistent with the statements made in the accompanying prospectus, the statements made in the accompanying prospectus are deemed modified or superseded by the statements made in this prospectus supplement. In this prospectus supplement, unless otherwise specified or the context otherwise requires, all dollar amounts are expressed in US dollars.References to “dollars” or “$” or to “US$” are to lawful currency of the United States and references to “Canadian dollars” or “Cdn$” are references to lawful currency of Canada. Unless otherwise indicated, all financial information included and incorporated by reference in this prospectus supplement and the accompanying prospectus is determined using United States generally accepted accounting principles which are in effect from time to time in the United States. DOCUMENTS INCORPORATED BY REFERENCE The SEC allows us to “incorporate by reference” the information in documents we file with them, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference is considered to be part of this prospectus supplement, and information that we file later with the SEC will automatically update and supersede this information. These documents provide a significant amount of information about us. We incorporate by reference the documents listed below and any future filings we will make with the SEC under Sections13(a), 13(c), 14 or 15(d) of the Exchange Act (other than information in such documents that is deemed, in accordance with SEC rules, to have been furnished and not filed), prior to the termination of this offering. — Our Annual Report on Form 10-K for the fiscal year ended April30, 2010 (filed July 13, 2010; amended on July 21, 2010). — Our Quarterly Report on Form 10-Q for the quarterly period ended July 31, 2010 (filed September 8, 2010; amended on September 9, 2010). — Our Current Reports on Form 8-K reporting events of (filing date in parentheses): May 13, 2010 (May 14, 2010) July 6, 2010 (July 9, 2010) July 13, 2010 (July 14, 2010) August 31, 2010 (September 7, 2010) September 22, 2010 (September 24, 2010) October 7, 2010 (October 13, 2010) — The description of our Common Shares set forth in our Registration Statement on Form 10-SB (filed October14, 1999), as amended by Form 8-A (filed March13, 2006 and August23, 2006). S-1 The above information incorporated by reference has also been filed with the securities regulatory authorities in each of the provinces of Canada except Québec. We will provide to each person to whom this prospectus supplement and the accompanying prospectus is delivered a copy of any or all of the reports or documents that have been incorporated by reference in this prospectus supplement or the accompanying prospectus but not delivered with the prospectus supplement and the accompanying prospectus.You may request a copy of these filings or a copy of any or all of the documents referred to above which have been incorporated in this prospectus supplement or the accompanying prospectus by reference, at no cost, by writing the following individual at the Company or calling the following individual of the Company at the following address and telephone number: Vice President, Legal Oilsands Quest Inc. 800, 326 – 11th Avenue SW Calgary, Alberta, Canada T2R 0C5 Telephone No.:(403) 263-1623 Facsimile No.:(403) 263-9812 Copies of these reports and documents are also available on our website at http://www.oilsandsquest.com. Our website is not a part of this prospectus supplement or the accompanying prospectus. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and periodic reports, proxy statements and other information with the SEC. You may read and copy any document we file with the SEC at the SEC’s public reference room at 100FStreet, N.E., Washington,D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information about the public reference room. The SEC also maintains a website that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC at http://www.sec.gov. We also file reports and other information with the securities regulatory authorities in each of the provinces of Canada except Québec. These documents are electronically available at http://www.sedar.com. NOTE OF CAUTION REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying prospectus, any free-writing prospectus and the documents incorporated by reference herein and therein include certain statements that may be deemed to be “forward-looking statements” within the meaning of applicable securities laws. All statements, other than statements of historical facts, included in this prospectus supplement, the accompanying prospectus, any free-writing prospectus and the documents incorporated by reference herein and therein that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements.Forward-looking statements are frequently characterized by words such as “plan”, “expect”, “project”, “intend”, “believe”, “anticipate”, “estimate”, “potential”, “prospective” and other similar words or statements that certain events or conditions “may” “will” or “could” occur. Such forward-looking statements include discussion of such matters as: — the Company’s ability to operate as a going concern beyond June 30, 2011; — the outcome of our process to explore strategic alternatives; — the amount and nature of future capital, development and exploration expenditures; — the extent and timing of exploration and development activities; — business strategies and development of our business plan and exploration programs; — potential reservoir recovery optimization processes; S-2 — the preliminary engineering and economic assessment program for a first commercial project; — potential relinquishment of certain of our oil sands permits and licenses; — anticipated cost of our asset retirement obligations, including the extent, timing and cost of our corehole re-abandonment program; — our plans to negotiate with the Saskatchewan Ministry of Energy and Resources (SMER) respecting the transfer of our Saskatchewan oil sands permits from theOil ShaleRegulations to the Oil and Natural Gas Regulations; and — the possible effects of the Company’s restatement of its consolidated financial statements and other financial information for the years ended April 30, 2008 and 2007 and the interim periods from July 31, 2008 through January 31, 2009 and for the interim period ended July 31, 2009. Our forward-looking statements are based on the opinions and estimates of management and, in certain circumstances, the Company’s independent evaluators at the date the statements are made, and are subject to a variety of risks and uncertainties and other factors that could cause actual events or results to differ materially from those anticipated in the forward-looking statements, which include but are not limited to risks inherent in the oil sands industry, regulatory and economic risks, lack of infrastructure in the region in which the Company’s resources are located and risks associated with the Company’s ability to implement its business plan, including its ability to raise sufficient capital.Many of these risks and uncertainties are beyond the control of the Company.The Company undertakes no obligation to update forward-looking statements if circumstances or management’s estimates or opinions should change, except as required by law. The reader is cautioned not to place undue reliance on forward-looking statements. The risks and uncertainties set forth above are not exhaustive.Readers should refer to the “Risk Factors” section of this prospectus supplement as well as our Annual Report on Form 10-K for the fiscal year ended April 30, 2010, as amended, and other documents incorporated by reference in this prospectus supplement, the accompanying prospectus, any free-writing prospectus and the documents incorporated by reference herein and therein, which are available at www.sec.gov and at www.sedar.com for a detailed discussion of these risks and uncertainties and details regarding the location and extent of our land holdings. S-3 SUMMARY The information below is a summary of the more detailed information included elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus.You should read carefully the following summary together with the more detailed information contained in this prospectus supplement, the accompanying prospectus and the information incorporated by reference into those documents, including the “Risk Factors” section of this prospectus supplement and in our Annual Report on Form 10-K for the fiscal year ended April 30, 2010, as amended.This summary is not complete and does not contain all of the information you should consider when making your investment decision. When we use the terms “Oilsands Quest,” the “Company,” “we,” “us,” “our,” or “OQI,” we are referring to Oilsands Quest Inc. and its subsidiaries, unless the context otherwise requires. OILSANDS QUEST INC. The Company, through subsidiary corporations, explores for and develops oil sands deposits in the provinces of Saskatchewan and Alberta. Our business plan is to focus on the exploration, delineation and exploitation of bitumen resources on our oil sands permits, licenses and leases located in the provinces of Saskatchewan and Alberta. Our primary operating subsidiary is Oilsands Quest Sask Inc. (“OQI Sask”), an Alberta corporation. On August 17, 2010, the Company initiated a formal process to explore strategic alternatives such as strategic financing opportunities, asset divestitures, joint ventures and/or a corporate sale, merger or other business combination.This process is being overseen by a Special Committee to the Board of Directors.There can be no assurance that the review of strategic alternatives will result in a financing or a sale of the Company or in any other transaction. There is significant uncertainty about our ability to continue as a going concern and without additional funding we may not be able to continue our operations beyond June 30, 2011.The majority of the funds that may be received in this Offering will be used to finance up to a 10 well winter drilling program at the Company’s Wallace Creek area and may not significantly extend our ability to operate beyond June 30, 2011.The Company believes that the completion of the Wallace Creek drilling program is consistent with the objectives of the strategic alternatives process. Additional financing will also be required if our activities are changed in scope or if actual costs differ from estimates of current plans.There is no assurance that debt or equity financing or joint venture partner arrangements will be available to us on acceptable terms, if at all, to meet our requirements.The Company has no revenues, and its operating results, profitability and the future rate of growth depend solely on management’s ability to successfully implement its business plans and on the ability to raise additional capital. Our principal offices are located at 800, 326–11th Avenue SW, Calgary, Alberta, Canada T2R 0C5, and our telephone number is (403)263-1623. Our website is www.oilsandsquest.com. We are a Colorado corporation. Our website is not a part of this prospectus. S-4 THE OFFERING Issuer Oilsands Quest Inc. Offered Flow-Through Shares 1,360,900 Common Shares, $0.001 par value, to be issued as “flow-through shares” pursuant to the Tax Act. Offering Price Cdn$0.51435 (US$0.50) per Flow-Through Share. Concurrent Offering
